Citation Nr: 0901132	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2005, for the grant of service connection for tinnitus and 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1952 to November 1953. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Augusta, Maine which granted the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus and assigned 50 percent and 10 percent 
disability ratings respectively, effective August 31, 2005.


FINDINGS OF FACT

1.  The veteran's initial claims of entitlement to service 
connection for bilateral hearing loss and tinnitus were 
denied by the RO in May 1988; he was advised of that decision 
by letter in June 1988 and did not appeal.

2.  The veteran filed to reopen the previously-denied claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus in August 1993.  The claims were not 
reopened and were denied in a September 1993 rating decision.  
The decision was upheld by an August 1996 decision of the 
Board. 

3.  The veteran filed to reopen the previously-denied claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus on October 29, 2004.  The claims were not 
reopened and were denied in a June 2005 rating decision.  

4.  On August 31, 2005, the veteran filed for reconsideration 
of his October 29, 2004 claims for service connection for 
bilateral hearing loss and tinnitus.

4.  In a November 2005 rating decision, the RO granted 
entitlement to service connection for bilateral hearing loss 
and tinnitus and assigned an effective date of August 31, 
2005.


CONCLUSION OF LAW

The criteria for an earlier effective of October 29, 2004, 
but no earlier, for the grant of service connection for 
bilateral hearing loss and tinnitus have been met.  38 
U.S.C.A.  §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007).  To implement the provisions of the law, 
VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Nevertheless, the Board notes that the 
notification requirements of VCAA were satisfied in this case 
as evidenced by a November 2004 letter.  

Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case. 
 See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R.
§§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 Vet. App. 
at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Thus, VA's duty to notify in this case has been 
satisfied.

Furthermore, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection are not in 
dispute.  As discussed in greater detail below, the Board 
believes that resolution of the appellant's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of an effective date.  Specifically, the Board 
finds that an earlier effective date of October 2004 is 
warranted for the grants of service connection for hearing 
loss and tinnitus, which corresponds to the date of receipt 
of the earliest claim to reopen following a final August 1996 
Board decision.  Neither the veteran nor his representative 
have challenged the finality of that Board decision, nor have 
they pointed to a formal or informal claim prior to October 
2004.  In fact, in an informal hearing presentation received 
in December 2008, the veteran's accredited representative 
essentially agrees with these facts as stated by the Board.  
Therefore, the Board finds that no reasonable possibility 
exists that any further assistance could have aided him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A. 
Consequently, the Board further finds that any deficiency in 
not providing notice as to the effective date element is 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c).  This duty to assist contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date a claim of service connection 
was filed as it relates to receipt of new and material 
evidence.  The veteran's various applications for benefits 
are of record, as are all of the pertinent procedural 
documents.  There is no suggestion that additional evidence, 
relevant to these matters, exists and can be procured.  No 
further development action is required.

Relevant Laws and Regulations

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.400(b)(2)(i) (2008).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R.
§ 3.400(q)(1)(ii) (2008).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown,
5 Vet. App. 215 (1993).

Analysis

The veteran is seeking an earlier effective dates for the 
grants of service connection for tinnitus and bilateral 
hearing loss.  As explained in his VA Form 9, he appears to 
be arguing that the effective dates of these awards should be 
granted back to the date of separation from service because 
the disabilities have been found to be related to service.  
Alternatively, his representative has argued that he should 
be awarded an earlier effective date of October 2004 because 
that was the date of receipt of his last claim to reopen.

The record reflects that the veteran was originally denied 
service connection for bilateral hearing loss and tinnitus in 
May 1988.  The veteran did not appeal that decision and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2008).  As such, new and 
material evidence was required to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The veteran filed a claim to reopen his previously denied 
claim for bilateral hearing loss and tinnitus in August 1993.  
The RO determined that new and material had not been 
received.  Consequently, the claims were not reopened and 
were again denied in a September 1993 RO decision.  In an 
August 1996 decision, the Board determined that the claims 
were previously denied because there was no competent 
evidence of a nexus between any then diagnosed bilateral 
hearing loss or tinnitus and in-service injury or disease or 
any other any incident of service.  The Board further 
determined that the additional evidence submitted since the 
last final denial did not significantly alter the facts 
before it, and did not raise a reasonable possibility of 
changing the prior outcome.  That decision then became final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  

Because the August 1996 Board decision was final in that it 
was unappealed, the claim submitted on October 29, 2004 was a 
claim to reopen.  In a June 2005 rating decision, the RO 
again denied the claim to reopen because the evidence 
submitted was not new and material.  The veteran filed for 
reconsideration of his claim on August 31, 2005 which 
included VA outpatient treatment records dated in August 
2005.  In a November 2005 rating decision, the veteran was 
granted service connection for bilateral hearing loss and 
tinnitus with an evaluation of 50 percent and 10 percent, 
respectively, effective August 31, 2005.  The veteran 
subsequently filed a notice of disagreement contending that 
he is entitled to an earlier effective date for the award of 
service connection.

As noted, his representative argues that the effective date 
of the award should be October 29, 2004.  The Board agrees.  
In this regard, the Board points to the provisions of 38 
C.F.R. § 3.156(b), which provides that when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See Roebuck v. Nicholson, 20 Vet. App. 
307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).  Specifically, the Board points to August 2005 
VA outpatient treatment records received during the pendency 
of this appeal.  While the Board acknowledges that the 
records do not explicitly relate the veteran's previously 
diagnosed bilateral hearing loss and tinnitus to service, it 
finds that that the VA examiner appeared to presume that the 
conditions were so related.  Most significantly, this 
document served as the RO's basis for awarding service 
connection for these disabilities.  Accordingly, the Board 
finds that new and material evidence was received in 
connection with the claim filed on October 29, 2004.

Furthermore, as previously noted, the effective date for a 
reopened claim, after a final disallowance, shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  In this case, the Board has determined 
that August 2005 VA outpatient records were new and material 
evidence which were received in connection with the claim 
filed on October 29, 2004.  Although that record was not 
received until August 31, 2005, the Board is cognizant that 
his hearing loss and tinnitus did not arise for the first 
time on that date.  Clearly, the disabilities existed when he 
filed his claim in October 2004, and they were related to 
service, even if no competent evidence had yet been received 
so as to allow the RO to reopen the claim.  Consequently, the 
effective date of the claims was the day VA received the 
claim to reopen, October 29, 2004.

The Board further notes, however, that there is no basis for 
awarding an effective date prior to October 29, 2004, for the 
grants of service connection.  As noted, the effective date 
for a reopened claim, after a final disallowance, shall be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R.
§ 3.400(q)(1)(ii) (2008).  In this case, the veteran's claims 
were denied in a previous August 1996 Board decision.  As 
that decision is final, and there is no evidence of a new 
formal or informal claim having been filed prior to October 
29, 2004, there is no basis for granting an earlier date.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence indicates that an earlier 
effective date of October 29, 2004 is warranted for the grant 
of bilateral hearing loss and tinnitus.  


ORDER

Entitlement to an earlier effective date of October 29, 2004 
and no earlier, is granted, subject to laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


